DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/31/2022 has been entered and fully considered.
Claims 1-5 and 7-10 have been amended.
Claim 6 has been canceled.
Claims 11-12 have been newly added.
Claims 1-5 and 7-12 are pending in Instant Application.

Response to Arguments
Applicant’s arguments and amendments with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1-6 have been withdrawn. 
Applicant argues that Asendorf and Perkins fail to teach the claimed feature of "wherein the drive motor is controlled according to predefined characteristic curves and the temperature determined by the temperature sensor", recited in claim 1. The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. 	With that said, Examiner would like to point to paragraph [0041] of the Perkins reference where it states that “operating the electric motor in the fault condition may result in excess heat that raises the temperature of the electric motor and/or the actuator in general. However, the safety device can modulate power to the electric motor in response to the fault condition to prevent build-up of thermal energy and excess heat. The safety device can keep the temperature of the electric motor and actuator at a safe temperature, as defined by hazardous area threshold levels set out by safety standards and requirements”. 		This indicates the that the electric motor is being controlled based on temperature and the power of the electric motor based on fault condition. The safety device will control the power of the electric motor based on the safe temperature. 	Therefore, Asendorf in view of Perkins do teach "wherein the drive motor is controlled according to predefined characteristic curves and the temperature determined by the temperature sensor" and as such meets the scope of the claimed subject matter.
Applicant’s amendment to claim 1 has overcome the 112(f) claim interpretation  raised in the previous action; therefore the 112(f) claim interpretation is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 7 recites "controller. The specification does not properly describe the subject matter. Applicant suggests the claimed invention includes a controller, however the specification does not include anywhere a controller. If Applicant points to a disclosure in the specification Examiner will withdraw this rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asendorf et al. (EP2716529A2) in view of Perkins (USPGPub 2017/0025848).	As per claim 7, Asendorf discloses a method for controlling a drive unit for an air deflector element of a motor vehicle (see at least paragraph 0028; wherein an air guiding device for a vehicle, which has a spoiler element 4, which extends in a vehicle transverse direction, two kinematics 6 arranged in each end area in the longitudinal direction of the spoiler element 4, and an actuator 8, which is arranged between the two kinematics 6 and a centrally arranged drive motor 10 which is aligned transversely to the longitudinal direction of the vehicle and is arranged on a base element 100), the drive unit having a drive motor with at least one transmission connected as a single Page 12 of 14Leydig 816760unit to the drive motor thereby forming a drive motor-transmission unit (see at least paragraph 0028; wherein the transmission 12 is arranged between the internal brake 16 and the external kinematics 6, with which it is in an operative connection). Asendorf does not explicitly mention providing a controller in the drive unit in order to control the drive unit, and detecting, by a temperature sensor, a temperature of the drive unit, wherein the drive motor is controlled according to predefined characteristic curves and the temperature determined by the temperature sensor.  	However Perkins does disclose:	providing a controller in the drive unit in order to control the drive unit (see at least abstract; wherein the control processor can be configured to receive a signal from the sensor that conveys operating data that relates to rotation of the shaft), and 		detecting, by a temperature sensor, a temperature of the drive unit (see at last paragraph 0046; wherein the thermal sensor 126 can generate a signal that conveys operating data that reflect a measured temperature on the actuator 102), 	wherein the drive motor is controlled according to predefined characteristic curves and the temperature determined by the temperature sensor (see at least paragraph 0041; wherein operating the electric motor in the fault condition may result in excess heat that raises the temperature of the electric motor and/or the actuator in general. However, the safety device can modulate power to the electric motor in response to the fault condition to prevent build-up of thermal energy and excess heat. The safety device can keep the temperature of the electric motor and actuator at a safe temperature, as defined by hazardous area threshold levels set out by safety standards and requirements).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Perkins with the teachings as in Asendorf. The motivation for doing so would have been to maintain operating temperatures at or below a maximum operating temperature, see Perkins paragraph 0002.
	As per claim 9, Perkins discloses wherein the temperature sensor is arranged in or on the drive motor and/or in or on the at least one transmission (see at least Figure 2; items 126 and 100) and is configured to detect a temperature of the drive motor or of the at least one transmission (see at last paragraph 0046; wherein the thermal sensor 126 can generate a signal that conveys operating data that reflect a measured temperature on the actuator 102).  		
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. The prior art fails to explicitly teach wherein the predefined characteristic curves are selected or adapted based on a temperature of the electric motor or a temperature of the at least one transmission, the temperature sensor configured to detect as the temperature of the drive unit at least one of the temperature of the electric motor or the temperature of the at least one transmission.
	Claims 2-6 and 11 are also object to by virtue of their dependency.
Claim(s) 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the drive motor is controlled as an electric motor according to predefined characteristic curves, wherein the predefined characteristic curves are selected and/or adapted based on a temperature of the electric motor or of the at least one transmission, such that control takes place taking into account a temperature determined by the temperature sensor.	Claim 10 is also object to by virtue of their dependency.
Claim 12 is allowed. 	As per claim 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determining, based on the command, a set point value for a voltage of the electric drive motor; detecting, by the temperature sensor, the temperature of the drive unit; determining a correction value based on the temperature of the drive unit and a plurality of predefined characteristic curves; obtaining a temperature-compensated set point value based on the determined set point value and the determined correction value; and operating the electric drive motor according to the obtained temperature-compensated set point value..

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0079405 – Provides a system and a method for optimizing performance or efficiency of operation of a vehicle, and more particularly to a system and a method for detecting when the vehicle is in a drafting condition and adjusting one or more vehicle settings based on detecting the drafting condition.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662